     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 1 of 18 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Tom E. Wheeler (SBN 308789)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8   twheeler@toddflaw.com
     Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11                                               )
                                                 )
12   LALA SLOATMAN, individually, and ) Case No. 2:20-cv-11193
13   on behalf of all others similarly situated, )
14                                               ) CLASS ACTION
     Plaintiff,                                  )
15                                               ) COMPLAINT FOR VIOLATIONS
16          vs.                                  ) OF:
                                                 )
17   THE LEGAL LEADS, INC.;                          1. NEGLIGENT VIOLATIONS
                                                 )      OF THE TELEPHONE
18   EXPRESS MARKETING SOLUTION, )                      CONSUMER PROTECTION
     INC.; LAW OFFICES OF JOSEPH S. )                   ACT [47 U.S.C. §227(b)]
19                                                   2. WILLFUL VIOLATIONS OF
     NOURMAND – NOURMAND                         )      THE TELEPHONE
20   LEGAL; and DOES 1 through 10,               )      CONSUMER PROTECTION
21
     inclusive, and each of them,                )      ACT [47 U.S.C. §227(b)]
                                                     3. NEGLIGENT VIOLATIONS
                                                 )      OF THE TELEPHONE
22   Defendants.                                 )      CONSUMER PROTECTION
23                                               )      ACT [47 U.S.C. §227(c)]
                                                     4. WILLFUL VIOLATIONS OF
24
                                                 )      THE TELEPHONE
                                                 )      CONSUMER PROTECTION
25                                               )      ACT [47 U.S.C. §227(c)]
                                                     5. CALIFORNIA PENAL CODE §
26                                               )      632.7 [CLASS CLAIM]
27                                             DEMAND FOR JURY TRIAL
28



                             CLASS ACTION COMPLAINT
                                         -1-
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 2 of 18 Page ID #:2




 1         Plaintiff LALA SLOATMAN (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.      Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of THE LEGAL LEADS, INC.; LAW
 8   OFFICES       OF   JOSEPH      S.   NOURMAND         –   NOURMAND         LEGAL
 9   (“Defendants”), in negligently, knowingly, and/or willfully contacting Plaintiff on
10   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
11   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
12   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
13         2.      Defendants also illegally recorded Plaintiff without knowledge or
14   consent, in violation of the California Invasion of Privacy Act (“CIPA”) Cal. Penal
15   Code §§ 632 et. seq. California Penal Code § 632.7 prohibits one party to a
16   telephone call from intentionally recording the conversation without the knowledge
17   or consent of the other while the person being recorded is on a cellular telephone.
18   Penal Code § 632.7 is violated the moment the recording is made without the
19   consent of all parties thereto, regardless of whether it is subsequently disclosed.
20   The only intent required by Penal Code § 632 is that the act of recording itself be
21   done intentionally. There is no requirement under California Penal Code § 632.7
22   that the communication be confidential. Plaintiff alleges that Defendant continues
23   to violate Penal Code § 632.7 by impermissibly recording its telephone
24   conversations with California residents while said residents are on cellular
25   telephones.
26                              JURISDICTION & VENUE
27         3.      Jurisdiction is proper under 28 U.S. Code § 1331, as Plaintiff brings
28   this case pursuant to the Telephone Consumer Protection Act, a federal law.


                                 CLASS ACTION COMPLAINT
                                             -2-
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 3 of 18 Page ID #:3




 1           4.    Venue is proper in the United States District Court for the Central
 2   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendants do
 3   business in and are principally located business within the State of California and
 4   all parties resides within the County of Los Angeles.
 5                                        PARTIES
 6           5.    Plaintiff, LALA SLOATMAN (“Plaintiff”), is a natural person
 7   residing in Studio City, California and is a “person” as defined by 47 U.S.C. § 153
 8   (39).
 9           6.    Defendant THE LEGAL LEADS, INC.; (“Legal Leads”) is an
10   attorney lead generation company for law firms which provides client referrals in
11   exchange for a fee, and is a Los Angeles corporation, and a “person” as defined by
12   47 U.S.C. § 153 (39).
13           7.    Defendant EXPRESS MARKETING SOLUTIONS, INC.; (“Express
14   Marketing”) is a lead generation company which provides client referrals in
15   exchange for a fee, and is a Los Angeles corporation, and a “person” as defined by
16   47 U.S.C. § 153 (39).
17           8.    Defendant LAW OFFICES OF JOSEPH S. NOURMAND –
18   NOURMAND LEGAL; (“Nourmand”) is an legal services law firm based in Los
19   Angeles, and is a “person” as defined by 47 U.S.C. § 153 (39).
20           9.    The above-named Defendants, and their subsidiaries and agents, are
21   collectively referred to as “Defendants.” The true names and capacities of the
22   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
23   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
24   names. Each of the Defendants designated herein as a DOE is legally responsible
25   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
26   Complaint to reflect the true names and capacities of the DOE Defendants when
27   such identities become known.
28           10.   Plaintiff is informed and believes that at all relevant times, each and


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 4 of 18 Page ID #:4




 1   every Defendant was acting as an agent and/or employee of each of the other
 2   Defendants and was acting within the course and scope of said agency and/or
 3   employment with the full knowledge and consent of each of the other Defendants.
 4   Plaintiff is informed and believes that each of the acts and/or omissions complained
 5   of herein was made known to, and ratified by, each of the other Defendants.
 6                              FACTUAL ALLEGATIONS
 7         11.    Beginning in or around November 2020, Defendants contacted
 8   Plaintiff on Plaintiff’s cellular telephone number ending in -7696, in an attempt to
 9   solicit Plaintiff to enlist Defendants’ services. Specifically, Defendant Legal Leads
10   cold-called Plaintiff multiple times in order to solicit her to act as a plaintiff in
11   ongoing litigation relating to widescale class actions on behalf of consumers of
12   Zantac and Talc Powder for these products allegedly causing cancer. Plaintiff was
13   harassed by Legal Leads, which was hired to do so on behalf of law firms, to request
14   that she initiate litigation against companies.
15         12.    Nourmand, and its principle Joseph S. Nourmand, hired Legal Leads
16   to generate clients for his law firm, for the purpose of then referring those clients
17   to high profile consumer law firm Morgan & Morgan, for a considerable referral
18   fee. Nourmand also instructed Legal Leads as to what types of clients to target,
19   and provided Legal Leads with a retainer agreement bearing Morgan & Morgan’s
20   name and other pertinent details. The express purpose was for signing up clients
21   on his behalf. This conduct was engaged in at the direction of Nourmand, and for
22   the purpose of obtaining leads in mass tort cases, to be monetized through a referral
23   arrangement at a considerable markup.
24         13.    Nourmand instructed Legal Leads to use the Morgan & Morgan firm
25   name during its discussions with consumers because it gave credibility to the
26   operation and was a name that consumers may have heard before due to Morgan &
27   Morgan’s widescale advertising campaigns. Nourmand also instructed Legal
28   Leads as to what criteria to screen, for purposes of enlisting clients, including


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 5 of 18 Page ID #:5




 1   approving the script topics.
 2         14.    Legal Leads carried out its solicitation call campaigns at the direction
 3   of Nourmand and for Nourmand’s benefit.
 4         15.    Legal Leads recorded its calls with consumers, including with
 5   Plaintiff, but did not advise consumers that it was doing so at the outset of the calls,
 6   in violation of consumer privacy rights as set forth under CIPA.
 7         16.    Defendants used an “automatic telephone dialing system” as defined
 8   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
 9         17.    Defendants contacted or attempted to contact Plaintiff from telephone
10   number (424) 383-9869 confirmed to be Defendants’ number.
11         18.    Defendants’ calls constituted calls that were not for emergency
12   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
13         19.    Defendants’ calls were placed to telephone number assigned to a
14   cellular telephone service for which Plaintiff incurs a charge for incoming calls
15   pursuant to 47 U.S.C. § 227(b)(1).
16         20.    During all relevant times, Defendants did not possess Plaintiff’s “prior
17   express consent” to receive calls using an automatic telephone dialing system or an
18   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
19   227(b)(1)(A).
20         21.    Further, Plaintiff’s cellular telephone number ending in -7696 was
21   added to the National Do-Not-Call Registry on or about December 3, 2019.
22         22.    Defendant placed multiple calls soliciting its business to Plaintiff on
23   her cellular telephone ending in -9869 in or around November 2020.
24         23.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
25   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
26         24.    Plaintiff received numerous solicitation calls from Defendant within a
27   12-month period.
28         25.    Defendant continued to call Plaintiff in an attempt to solicit its


                                  CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 6 of 18 Page ID #:6




 1   services and in violation of the National Do-Not-Call provisions of the TCPA.
 2         26.    Upon information and belief, and based on Plaintiff’s experiences of
 3   being called by Defendant after being on the National Do-Not-Call list for several
 4   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
 5   establish and implement reasonable practices and procedures to effectively prevent
 6   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
 7   227(c)(5).
 8         27.    Defendants made a recording of the calls with Plaintiff, failing to
 9   disclose to Plaintiff that the call was being recorded.
10         28.    At no time did Plaintiff ever provide actual or constructive consent to
11   Defendants to record the telephone call.
12         29.    At no point did Plaintiff have a reasonable expectation that any of the
13   calls with Defendant, that were initiated by Plaintiff to Defendant, were being
14   recorded especially because such private and sensitive subjects, including but not
15   limited to Plaintiff's alleged debt, were discussed.
16         30.    It is Defendants’ pattern and practice to record incoming and outgoing
17   calls made to by California residents. The calls are about individuals’ personal
18   health, including medical information and confidential personal identifying
19   information, as well as containing highly confidential attorney-client consultation
20   information. Defendants do not inform, or warn, the California residents, including
21   Plaintiff, that the telephone calls may be or will be recorded. Plaintiff was unaware
22   that the phone calls between herself and Defendant in California were recorded.
23   The Defendant’s representatives never informed Plaintiff that the call was being
24   recorded.
25         31.    Plaintiff did not learn that Defendants recorded the phone call between
26   Plaintiff and Defendants until after the event occurred.
27                                CLASS ALLEGATIONS
28         32.    Plaintiff brings this action individually and on behalf of all others


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 7 of 18 Page ID #:7




 1   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
 2   Classes”).
 3         33.     The class concerning the ATDS claim for no prior express consent
 4   (hereafter “The ATDS Class”) is defined as follows:
 5
                   All persons within the United States who received any
 6                 solicitation/telemarketing   telephone   calls    from
 7                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 8
                   system or an artificial or prerecorded voice and such
 9                 person had not previously consented to receiving such
10
                   calls within the four years prior to the filing of this
                   Complaint
11
12         34.     The class concerning the National Do-Not-Call violation (hereafter
13   “The DNC Class”) is defined as follows:
14
                   All persons within the United States registered on the
15
                   National Do-Not-Call Registry for at least 30 days, who
16                 had not granted Defendant prior express consent nor had
                   a prior established business relationship, who received
17
                   more than one call made by or on behalf of Defendant
18                 that promoted Defendant’s products or services, within
19                 any twelve-month period, within four years prior to the
                   filing of the complaint.
20
21         35.     The class concerning the CIPA violations (“CIPA class”) is defined
22   as follows:
23                 All persons in California whose telephone
                   conversations with their cellular telephones were
24
                   recorded without their consent by Defendant or its
25                 agent/s within the one year prior to the filing of this
26                 action
           36.     Plaintiff represents, and is a member of, The ATDS Class, consisting
27
28
     of all persons within the United States who received any collection telephone calls



                                CLASS ACTION COMPLAINT
                                             -7-
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 8 of 18 Page ID #:8




 1   from Defendant to said person’s cellular telephone made through the use of any
 2   automatic telephone dialing system or an artificial or prerecorded voice and such
 3   person had not previously not provided their cellular telephone number to
 4   Defendant within the four years prior to the filing of this Complaint.
 5         37.    Plaintiff represents, and is a member of, The DNC Class, consisting
 6   of all persons within the United States registered on the National Do-Not-Call
 7   Registry for at least 30 days, who had not granted Defendant prior express consent
 8   nor had a prior established business relationship, who received more than one call
 9   made by or on behalf of Defendant that promoted Defendant’s products or services,
10   within any twelve-month period, within four years prior to the filing of the
11   complaint.
12         38.    Plaintiff represents, and is a member of, The CIPA Class, consisting
13   of all persons within California whose cellular telephone calls were recorded
14   without knowledge or consent, within one year prior to the filing of the complaint.
15         39.    Defendant, its employees and agents are excluded from The Classes.
16   Plaintiff does not know the number of members in The Classes, but believes the
17   Classes members number in the thousands, if not more. Thus, this matter should
18   be certified as a Class Action to assist in the expeditious litigation of the matter.
19         40.    The Classes are so numerous that the individual joinder of all of its
20   members is impractical. While the exact number and identities of The Classes
21   members are unknown to Plaintiff at this time and can only be ascertained through
22   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
23   The Classes includes thousands of members. Plaintiff alleges that The Classes
24   members may be ascertained by the records maintained by Defendant.
25         41.    Plaintiff and members of The ATDS Class were harmed by the acts of
26   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
27   and ATDS Class members via their cellular telephones thereby causing Plaintiff
28   and ATDS Class members to incur certain charges or reduced telephone time for


                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 9 of 18 Page ID #:9




 1   which Plaintiff and ATDS Class members had previously paid by having to retrieve
 2   or administer messages left by Defendant during those illegal calls, and invading
 3   the privacy of said Plaintiff and ATDS Class members.
 4         42.    Common questions of fact and law exist as to all members of The
 5   ATDS Class which predominate over any questions affecting only individual
 6   members of The ATDS Class. These common legal and factual questions, which
 7   do not vary between ATDS Class members, and which may be determined without
 8   reference to the individual circumstances of any ATDS Class members, include,
 9   but are not limited to, the following:
10                a.     Whether, within the four years prior to the filing of this
11                       Complaint, Defendant made any telemarketing/solicitation call
12                       (other than a call made for emergency purposes or made with
13                       the prior express consent of the called party) to a ATDS Class
14                       member using any automatic telephone dialing system or any
15                       artificial or prerecorded voice to any telephone number
16                       assigned to a cellular telephone service;
17                b.     Whether Plaintiff and the ATDS Class members were damaged
18                       thereby, and the extent of damages for such violation; and
19                c.     Whether Defendant should be enjoined from engaging in such
20                       conduct in the future.
21         43.    As a person that received numerous telemarketing/solicitation calls
22   from Defendant using an automatic telephone dialing system or an artificial or
23   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
24   claims that are typical of The ATDS Class.
25         44.    Plaintiff and members of The DNC Class were harmed by the acts of
26   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
27   and DNC Class members via their telephones for solicitation purposes, thereby
28   invading the privacy of said Plaintiff and the DNC Class members whose telephone


                                 CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 10 of 18 Page ID #:10




 1    numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
 2    members were damaged thereby.
 3          45.    Common questions of fact and law exist as to all members of The
 4    DNC Class which predominate over any questions affecting only individual
 5    members of The DNC Class. These common legal and factual questions, which do
 6    not vary between DNC Class members, and which may be determined without
 7    reference to the individual circumstances of any DNC Class members, include, but
 8    are not limited to, the following:
 9                 a.     Whether, within the four years prior to the filing of this
10                        Complaint, Defendant or its agents placed more than one
11                        solicitation call to the members of the DNC Class whose
12                        telephone numbers were on the National Do-Not-Call Registry
13                        and who had not granted prior express consent to Defendant and
14                        did not have an established business relationship with
15                        Defendant;
16                 b.     Whether Defendant obtained prior express written consent to
17                        place solicitation calls to Plaintiff or the DNC Class members’
18                        telephones;
19                 c.     Whether Plaintiff and the DNC Class member were damaged
20                        thereby, and the extent of damages for such violation; and
21                 d.     Whether Defendant and its agents should be enjoined from
22                        engaging in such conduct in the future.
23          46.    As a person that received numerous solicitation calls from Defendant
24    within a 12-month period, who had not granted Defendant prior express consent
25    and did not have an established business relationship with Defendant, Plaintiff is
26    asserting claims that are typical of the DNC Class.
27          47.    Plaintiff and members of The CIPA Class were harmed by the acts of
28    Defendant in at least the following ways: Defendant illegally recorded its calls with


                                  CLASS ACTION COMPLAINT
                                              - 10 -
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 11 of 18 Page ID #:11




 1    Plaintiff and CIPA Class members on their cellular phones, thereby invading the
 2    privacy of said Plaintiff and the CIPA Class members. Plaintiff and the CIPA Class
 3    members were damaged thereby.
 4          48.    Common questions of fact and law exist as to all members of The
 5    CIPA Class which predominate over any questions affecting only individual
 6    members of The CIPA Class. These common legal and factual questions, which
 7    do not vary between CIPA Class members, and which may be determined without
 8    reference to the individual circumstances of any CIPA Class members, include, but
 9    are not limited to, the following:
10                 a.     Whether Defendants have a policy of recording calls;
11                 b.     Whether Defendants have a policy of recording calls initiated
12                        by a cellular telephone;
13                 c.     Whether Defendants disclose to callers and/or obtains their
14                        consent that their telephone conversations were being recorded;
15                 d.     Whether Defendants’ policy of recording calls from cellular
16                        telephones constituted a violation of California Penal Code
17                        §§632.7; and 637;
18                 e.     Whether Plaintiff, and the Class were damaged thereby, and the
19                        extent of damages for such violations; and
20                 f.     Whether Defendants should be enjoined from engaging in such
21                        conduct in the future.
22          49.    As a person whose telephone communications to Defendants were
23    recorded without notice or consent, Plaintiff is asserting claims that are typical of
24    the CIPA Class because every other member of the CIPA Class, like Plaintiff, was
25    exposed to virtually identical conduct and are entitled to the greater of statutory
26    damages of $2,500 per violation pursuant to California Penal Code § 632.7.
27          50.    Plaintiff is asserting claims that are typical of the CIPA Class because
28    every other member of the CIPA Class, like Plaintiff, were exposed to virtually


                                  CLASS ACTION COMPLAINT
                                              - 11 -
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 12 of 18 Page ID #:12




 1    identical conduct and are entitled to statutory damages of $5,000 per violation
 2    pursuant to California Penal Code § 637.2(a).
 3          51.    Plaintiff will fairly and adequately protect the interests of the members
 4    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 5    class actions.
 6          52.    A class action is superior to other available methods of fair and
 7    efficient adjudication of this controversy, since individual litigation of the claims
 8    of all Classes members is impracticable. Even if every Classes member could
 9    afford individual litigation, the court system could not. It would be unduly
10    burdensome to the courts in which individual litigation of numerous issues would
11    proceed. Individualized litigation would also present the potential for varying,
12    inconsistent, or contradictory judgments and would magnify the delay and expense
13    to all parties and to the court system resulting from multiple trials of the same
14    complex factual issues. By contrast, the conduct of this action as a class action
15    presents fewer management difficulties, conserves the resources of the parties and
16    of the court system, and protects the rights of each Classes member.
17          53.    The prosecution of separate actions by individual Classes members
18    would create a risk of adjudications with respect to them that would, as a practical
19    matter, be dispositive of the interests of the other Classes members not parties to
20    such adjudications or that would substantially impair or impede the ability of such
21    non-party Class members to protect their interests.
22          54.    Defendant has acted or refused to act in respects generally applicable
23    to The Classes, thereby making appropriate final and injunctive relief with regard
24    to the members of the Classes as a whole.
25                              FIRST CAUSE OF ACTION
26           Negligent Violations of the Telephone Consumer Protection Act
27                                    47 U.S.C. §227(b).
28                              On Behalf of the ATDS Class


                                 CLASS ACTION COMPLAINT
                                              - 12 -
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 13 of 18 Page ID #:13




 1          55.    Plaintiff incorporates by reference all of the above paragraphs of this
 2    Complaint as though fully stated herein.
 3          56.    The foregoing acts and omissions of Defendant constitute numerous
 4    and multiple negligent violations of the TCPA, including but not limited to each
 5    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 6    47 U.S.C. § 227 (b)(1)(A).
 7          57.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 8    Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 9    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
10          58.    Plaintiff and the ATDS Class members are also entitled to and seek
11    injunctive relief prohibiting such conduct in the future.
12                            SECOND CAUSE OF ACTION
13     Knowing and/or Willful Violations of the Telephone Consumer Protection
14                                            Act
15                                    47 U.S.C. §227(b)
16                              On Behalf of the ATDS Class
17          59.    Plaintiff incorporates by reference all of the above paragraphs of this
18    Complaint as though fully stated herein.
19          60.    The foregoing acts and omissions of Defendant constitute numerous
20    and multiple knowing and/or willful violations of the TCPA, including but not
21    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
22    and in particular 47 U.S.C. § 227 (b)(1)(A).
23          61.    As a result of Defendant’s knowing and/or willful violations of 47
24    U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
25    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
26    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
27          62.    Plaintiff and the Class members are also entitled to and seek injunctive
28    relief prohibiting such conduct in the future.


                                   CLASS ACTION COMPLAINT
                                               - 13 -
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 14 of 18 Page ID #:14




 1    ///
 2    ///
 3    ///
 4    ///
 5                              THIRD CAUSE OF ACTION
 6           Negligent Violations of the Telephone Consumer Protection Act
 7                                    47 U.S.C. §227(c)
 8                               On Behalf of the DNC Class
 9          63.    Plaintiff incorporates by reference all of the above paragraphs of this
10    Complaint as though fully stated herein.
11          64.    The foregoing acts and omissions of Defendant constitute numerous
12    and multiple negligent violations of the TCPA, including but not limited to each
13    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
14    47 U.S.C. § 227 (c)(5).
15          65.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
16    Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
17    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
18          66.    Plaintiff and the DNC Class members are also entitled to and seek
19    injunctive relief prohibiting such conduct in the future.
20                              FOURTH CAUSE OF ACTION
21     Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                            Act
23                                  47 U.S.C. §227 et seq.
24                               On Behalf of the DNC Class
25          67.    Plaintiff incorporates by reference all of the above paragraphs of this
26    Complaint as though fully stated herein.
27          68.    The foregoing acts and omissions of Defendant constitute numerous
28    and multiple knowing and/or willful violations of the TCPA, including but not


                                  CLASS ACTION COMPLAINT
                                              - 14 -
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 15 of 18 Page ID #:15




 1    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 2    in particular 47 U.S.C. § 227 (c)(5).
 3          69.      As a result of Defendant’s knowing and/or willful violations of 47
 4    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 5    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 6    § 227(c)(5).
 7          70.      Plaintiff and the DNC Class members are also entitled to and seek
 8    injunctive relief prohibiting such conduct in the future.
 9                               FIFTH CAUSE OF ACTION
10                INVASION OF PRIVACY: VIOLATION OF PENAL CODE § 632.7
11     [BY PLAINTIFF AND THE CIPA CLASS MEMBERS AGAINST ALL DEFENDANTS]
12          71.      Plaintiff incorporates by reference all of the above paragraphs of this
13    Complaint as though fully stated herein.
14          72.      California Penal Code § 632.7 prohibits in pertinent part “[e]very
15    person who, without the consent of all parties to a communication…intentionally
16    records, or assists in the…intentional recordation of, a communication transmitted
17    between…a cellular radio telephone and a landline telephone.” Thus, on its face,
18    California Penal Code § 632.7 precludes the recording of all communications
19    involving a cellular telephone.
20          73.      Though similar, California Penal Code § 632 and 632.7 are not
21    duplicative and protect separate rights. California Penal Code § 632.7 grants a
22    wider range of protection to conversations where one participant uses a cellular
23    phone or cordless phone.          For example, the “confidential communication”
24    requirement of California Penal Code § 632 is absent from California Penal Code
25    § 632.7
26          74.      As before, Defendant caused to be employed certain recording
27    equipment on the telephone lines of all employees, officers, directors, and
28    managers of Defendant.


                                   CLASS ACTION COMPLAINT
                                                - 15 -
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 16 of 18 Page ID #:16




 1          75.    Plaintiff is informed and believes, and thereupon alleges, that all these
 2    devises were maintained and utilized to record each and every telephone
 3    conversation over said telephone lines.
 4          76.    Said recording equipment was used to record the telephone
 5    conversations of Plaintiff and the members of The Class utilizing cellular
 6    telephones, all in violation of California Penal Code § 632.7.
 7          77.    Based on the foregoing, Plaintiff and the members of The Class are
 8    entitled to, and below herein do pray for, their statutory remedies and damages,
 9    including but not limited to, those set forth in California Penal Code § 632.7; and
10    California Penal Code § 637.2.
11          78.    Because this case is brought for the purposes of enforcing important
12    rights affecting the public interest, Plaintiff and The Class seek recovery of their
13    attorney’s fees pursuant to the private attorney general doctrine codified in Code
14    of Civil Procedure § 1021.5, or any other statutory basis.
15                                PRAYER FOR RELIEF
16    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
17
18          78.    That this action be certified as a class action on behalf of The Class

19    and Plaintiff be appointed as the representative of The Class;
20          79.    As a result of Defendants’ negligent violations of 47 U.S.C.
21    §227(b)(1), Plaintiff and the ATDS Class members are entitled to and request $500
22    in statutory damages, for each and every violation, pursuant to 47 U.S.C.
23    227(b)(3)(B).
24          80.    As a result of Defendants’ willful and/or knowing violations of 47
25    U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
26    request treble damages, as provided by statute, up to $1,500, for each and every
27    violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
28          81.    As a result of Defendants’ negligent violations of 47 U.S.C.


                                 CLASS ACTION COMPLAINT
                                                - 16 -
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 17 of 18 Page ID #:17




 1    §227(c)(5), Plaintiff and the DNC Class members are entitled to and request $500
 2    in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 3    227(c)(5).
 4          82.    As a result of Defendants’ willful and/or knowing violations of 47
 5    U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 6    request treble damages, as provided by statute, up to $1,500, for each and every
 7    violation, pursuant to 47 U.S.C. §227(c)(5).
 8          83.    For the greater of statutory damages of $5,000 per violation or three
 9    times actual damage per violation pursuant to Penal Code § 637.2(a) for Plaintiff
10    and each member of The CIPA Class;
11          84.    For injunctive relief as set forth under the TCPA
12
            85.    That the Court preliminarily and permanently enjoin Defendant from
13
      recording each and every telephone conversation with California residents,
14
      including Plaintiff and The Class, without their prior consent, as required by
15
      California Penal Code § 630, et seq., and to maintain the confidentiality of the
16
      information of Plaintiff and The Class;
17
            86.    For exemplary or punitive damages;
18
            87.    For costs of suit;
19
            88.    For prejudgment interest at the legal rate; and
20
21
            89.    For such further relief as this Court deems necessary, just, and proper.

22
23
24
25
26
27    ///
28    ///


                                  CLASS ACTION COMPLAINT
                                                - 17 -
     Case 2:20-cv-11193-SB-AFM Document 1 Filed 12/10/20 Page 18 of 18 Page ID #:18




 1          Pursuant to the Seventh Amendment to the Constitution of the United States
 2    of America, Plaintiff is entitled to, and demands, a trial by jury.
 3
 4
 5
            Respectfully Submitted this 10th Day of December, 2020.
 6
                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
 8                                      By: /s/ Todd M. Friedman
 9
                                            Todd M. Friedman
                                            Law Offices of Todd M. Friedman
10                                          Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 18 -
